Exhibit 10.29

December 30, 2008

Mr. Christopher Stone, Esq.

Dear Christopher:

On behalf of PDL BioPharma, Inc. (‘PDL’ or ‘we’), I am pleased to extend to you
an employment offer for the position of Vice President and General Counsel. You
would report to PDL’s Chief Executive Officer (the ‘CEO’). You would be expected
to work full time at our principal place of business at 932 Southwood Boulevard,
Incline Village, Nevada 89451.

You agree that you will devote your full business time and efforts to PDL. You
agree that you will not engage in any other business or serve in any position
with or as a consultant or adviser to any other corporation or entity (including
as a member of such corporation’s or entity’s board of directors or other
governing or advising body), without the prior written consent of the Board.
Notwithstanding the foregoing, but only for so long as such activities in the
aggregate do not materially interfere with your duties hereunder or create a
business or fiduciary conflict, you will not be prohibited from
(i) participating in charitable, civic, educational, professional, community or
industry affairs (including membership on boards of directors), (ii) managing
your passive personal investments, and (iii) continuing your service in the
positions that you held as of the date of this Offer Letter, which positions you
have disclosed to the Board, provided that any such service obligation is not
materially increased beyond what you have disclosed to us.

Your monthly base salary (as in effect from time to time, ‘Base Salary’) will be
$310,000 annually, less applicable taxes and withholdings, and will be payable
in accordance PDL’s payroll procedures. Your Base Salary shall be reviewed each
year but will not be subject to decrease unless such decrease is part of an
overall reduction effected for executive officers of PDL. Your annual target
bonus will be set at forty percent (40%) of your annual Base Salary. Your bonus
will be based on your contribution to PDL’s achievement of its goals and
objectives and your individual performance during this period as determined by
the CEO and the Compensation Committee of the Board.

Effective fifteen (15) days following your hire date, PDL will grant you a
special retention incentive award (the ‘Special Retention Incentive’) comprised
of two components: (i) the right to receive $385,000 in cash; and (ii) a number
of unvested restricted shares of PDL common stock with a Grant Value equal to
$165,000. For this purpose, ‘Grant Value’ means the average of the closing
prices of PDL’s common stock for the first ten (10) trading days following your
hire date. Subject to your continued employment, the Special Retention Incentive
will vest and become



--------------------------------------------------------------------------------

payable upon the earlier to occur of (i) December 19, 2010, or (ii) a
Monetization Event. For purposes of this Offer Letter, ‘Monetization Event’
means (i) a merger or sale of PDL or a sale of all or substantially all of PDL’s
assets, or (ii) any securitization or other monetization of all or substantially
all of PDL’s assets. In the event any dividends or other distributions are paid
on PDL’s common stock following the grant of the Special Retention Incentive but
prior to the vesting and payment thereof, the amount of the dividends or other
distributions payable on the restricted stock component of the Special Retention
Incentive shall be withheld, credited to an account in your name, and shall vest
and become payable if and when the Special Retention Incentive vests and becomes
payable.

If you are terminated without Cause or resign for Good Reason, but prior to your
entitlement to the Special Retention Incentive, you will receive, within five
(5) days of your separation from service, a lump sum cash payment equal to fifty
percent (50%) of the sum of your annual base salary and target bonus.

For purposes of this Offer Letter, ‘Cause’ means the occurrence of any of the
following: (i) your intentional theft, dishonesty, willful misconduct, breach of
fiduciary duty for personal profit, or falsification of any PDL documents or
records; (ii) your material failure to abide by the PDL’s code of conduct or
other written policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) your material and
intentional unauthorized use, misappropriation, destruction or diversion of any
tangible or intangible asset or corporate opportunity of PDL (including, without
limitation, your improper use or disclosure of PDL confidential or proprietary
information); (iv) any willful act by you that has a material detrimental effect
on PDL’s reputation or business; (v) your repeated failure or inability to
perform any reasonable assigned duties after written notice from the CEO of, and
a reasonable opportunity to cure, such failure or inability; (vi) any material
breach by you of any employment, service, non-disclosure, non-competition,
non-solicitation or other similar agreement between you and PDL, which breach is
not cured pursuant to the terms of such agreement or within twenty (20) days of
receiving written notice of such breach; (vii) your conviction (including any
plea of guilty or nolo contendere) of any criminal act involving fraud,
dishonesty, misappropriation or moral turpitude, or which impairs your ability
to perform your duties with PDL. For purposes of the foregoing, no act or
omission will be deemed ‘willful’ unless done, or omitted to be done, by you
without a reasonable good faith belief that you were acting in the best interest
of PDL.

For purposes of this Offer Letter, ‘Good Reason’ means the occurrence of any of
the following conditions without your informed written consent: (i) a material
diminution in your authority, duties or responsibilities, causing your position
to be of materially lesser rank or responsibility within PDL; (ii) a requirement
that you report to a corporate officer or other employee rather than directly to
the CEO; (iii) a material reduction in your Base Salary or bonus, unless
reductions comparable in amount and duration are concurrently made for all other
PDL officers; or (iv) any action or inaction by a PDL that constitutes, with
respect to the you, a material breach of this Offer Letter.



--------------------------------------------------------------------------------

PDL is currently establishing a welfare benefits package, including a
comprehensive medical policy and dental plan, as well as life insurance
coverage, in which you will be eligible to participate in accordance with PDL
guidelines. You acknowledge that PDL is establishing a new set of welfare
benefit plans. To the extent that a transition between your current welfare
benefits plan and the PDL welfare benefits plan involves your making a COBRA or
similar election in connection with your current coverage, PDL will reimburse
you for the cost of the transitional coverage provided pursuant to any such
election.

Your employment with PDL will not be for a set term, and you will be an at-will
employee. As a PDL employee, you will be free to resign at any time, just as we
will be free to terminate your employment at any time, with or without Cause.
There will be no express or implied agreements to the contrary. By signing this
Offer Letter, you agree to waive any right to participate in the PDL Executive
Retention and Severance Plan or any other severance plan maintained by PDL from
time to time.

PDL intends that payments and benefits provided to you pursuant to this Offer
Letter be exempt from or comply with all applicable requirements of Section 409A
of the Internal Revenue Code of 1986, as amended. Any ambiguities in this Offer
Letter shall be construed in a manner consistent with such intent.

For purposes of federal immigration law, you will be required to provide PDL
documentary evidence of your identity and eligibility for employment in the
United States.

To indicate your acceptance of our offer, please sign and date this Offer Letter
in the space provided below and return it, along with a signed copy of the
enclosed Proprietary Information and Invention Assignment Agreement, to John
McLaughlin. By executing this Offer Letter, you hereby represent that your
execution hereof and performance of your obligations hereunder do not and will
not contravene or otherwise conflict with any other agreement to which you are a
party or any other legal obligation applicable to you. This Offer Letter, along
with the Proprietary Information and Invention Assignment Agreement, supersedes
any prior representations or agreements, whether written or oral, with respect
to our offer of employment to you. This Offer Letter may not be modified or
amended except by a written agreement, signed by PDL and you.

We are very excited at the prospect of your joining PDL.

Sincerely,

 

PDL BioPharma, Inc.

   Accepted by:

/s/ John P. McLaughlin

   /s/ Christopher Stone

John P. McLaughlin

   Christopher Stone

President & CEO

   Date: 12/30/2008